Title: From Abigail Smith Adams to Thomas Boylston Adams, 12 October 1801
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



dear Thomas—
Quincy october 12 1801

your Brother will be the Bearer of this to you, and with it a commission for you to get executed for me against his return. inclosed you have a lock of Hair which I desire you to get me a ring made with the cypher N Q.—and on the back N Q, aged 85 dyed Sepbr 30 1800. there is a, or was a Frenchman in North 2d Street who works in Hair very well he made one for Louissa for Seven dollars & half. I Send you ten—your Brother will have so much to Say to you, that writing you now will be Superfluous. he can tell you how we all are. therefore with Love and affection I subscribe / Your Mother
Abigail Adams